Citation Nr: 1201963	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-30 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation, before January 4, 2010, and 
an evaluation in excess of 10 percent, effective January 4, 2010, for service-connected migraine headaches.

2.  Entitlement to service connection for a right foot condition.

3.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to February 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by which the RO, in pertinent part, denied entitlement to service connection for sinusitis (based on the Veteran's testimony at an August 2011 hearing, the Board has recharacterized the issue as entitlement to service connection for a sinus condition) and granted service connection for migraine headaches.  Regarding the latter, the Veteran contested the initial noncompensable (zero percent) rating assigned.

By February 2010 rating decision, the RO assigned an increased 10 percent rating for the service-connected migraine headaches effective January 4, 2010.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

In August 2011, the Veteran and her husband testified at a hearing before the undersigned via video teleconference.  During the hearing, the Veteran clarified that the claim with regard to the feet was claimed as a right foot condition.  The issue has been listed accordingly and is addressed below.  A complete transcript of the hearing is of record.

The issues of entitlement to a higher evaluations for the service-connected migraine headaches and entitlement to service connection for a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the hearing in August 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw the appeal with regard to service connection for a right foot condition.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of service connection for a right foot condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, during the hearing in August 2001, withdrew the appeal regarding the claimed right foot condition and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a right foot condition is dismissed


REMAND

The Board regrets the delay that this remand will necessarily entail.  The Board emphasizes, however, that it is making every effort to comply with assistance and notification requirements as set forth under the governing law and regulations, and as interpreted by the relevant Federal courts, so as to afford the Veteran every opportunity to prevail.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's August 2011 hearing testimony indicates that she has been receiving regular treatment at the VA Medical Center (MC) in El Paso for migraine headaches and a sinus condition.  The record contains El Paso VAMC clinical records dated until January 18, 2008.  Because VA records dated after January 18, 2008 are pertinent to the issues yet to be decided, they must be obtained.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

At the hearing in August 2011, the Veteran indicated that she has received private medical treatment in connection with the claimed sinus condition herein.  She testified that treatment providers had indicated that her sinus condition may be related to physical assaults in service.  She did not indicate that any doctor had put such an opinion in writing but indicated it was discussed during treatment.  The RO, therefore, is asked to send the Veteran a letter asking that she detail all relevant private medical treatment received for her sinus condition to include names of providers, approximately dates of service, and contact information along with a release form.  After the requested information is received from the Veteran, the RO should made reasonable efforts to secure the identified records.  38 C.F.R. § 3.159(c)(1).  

Regarding the Veteran's service-connected migraine headaches, the Board notes that they were last examined in January 2010.  At her August 2011 hearing, the Veteran suggested that the frequency of her migraine headaches had been increasing and that the disability had progressed.  As such, a neurologic examination to assess the current severity of the Veteran's migraine headaches is in order to include an assessment of the impact of the disability of the Veteran's employment capabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The examination instructions are contained in the third paragraph below.  

As for the Veteran's claimed sinus condition, the Veteran asserts that she sustained physical trauma to the nose and face on several occasions during service due to abuse by her spouse at the time.  It is noted that a February 2011 VA radiology report shows evidence of mild chronic sinusitis and nasal septal deviation to the right.  The Board notes that service connection for PTSD based on in-service personal assault has been granted.  The examiner should be asked to diagnose all conditions of the nose/sinus and to opine regarding whether any of the diagnosed conditions are related to service, to include domestic violence.  The examination instructions are contained in the fourth paragraph below.

Accordingly, the case is REMANDED RO/AMC for the following action:

1.  Associate with the record all clinical records from the El Paso VAMC dated from January 18, 2008 to the present.

2.  Send the Veteran a letter asking her to identify all pertinent private medical treatment received for the claimed sinus condition.  Specifically, she should be asked to identify treatment providers, approximately dates of service, and contact information.  After receiving this information along with the requisite release, the RO should make reasonable efforts to secure the specified records. 

3.  Schedule a VA neurological examination to determine the current severity of the Veteran's service-connected migraine headaches.  The examiner is asked to assess the frequency and severity of the Veteran's headaches and to comment upon their impact upon employment capability.  In connection with the examination, the examiner is asked to review all pertinent documents in the claims file and to indicate in the examination report whether the requested records review took place.  A rationale for all opinions and conclusions should be provided.

4.  Schedule a VA medical examination for a diagnosis of all disabilities of the nose/sinuses.  Regarding each condition diagnosed, the examiner is asked to opine regarding whether it s at least as likely as not (50 percent or greater likelihood) related to service, to include as caused by claimed domestic violence incidents during the Veteran's period of service.  In connection with the examination, the examiner is asked to review all pertinent documents in the claims file and to indicate in the examination report whether the requested records review took place.  A rationale for all opinions and conclusions should be provided.

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


